Citation Nr: 0422404	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for middle upper left 
abdominal pain.  

2.  Entitlement to service connection for nephrolithiasis.  

3.  Entitlement to service connection for multiple peripheral 
neuropathy, status post cerebrovascular accident (CVA), with 
right sided-weakness.  



WITNESSES AT HEARINGS ON APPEAL

Veteran and the veteran's spouse




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1974 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The veteran gave personal testimony before the undersigned 
Veterans Law Judge at a September 2003 travel Board hearing.  
A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.  

2.  Service medical records show treatment for complaints of 
abdominal pain.  At discharge, the separation examination was 
negative for any diagnosis associated with complaints of 
abdominal pain.  The veteran was diagnosed with upper left 
abdominal pain may years after service.  The record is silent 
for a specific abdominal disorder.  

3.  Service medical records are negative for complaints of, 
or treatment for, nephrolithiasis.  At discharge, the 
separation examination was negative for a nephrolithiasis 
diagnosis.  The veteran was diagnosed with nephrolithiasis, 
right, many years after service.  

4.  Service medical records are negative for complaints of, 
or treatment for, multiple peripheral neuropathy.  At 
discharge, the separation examination was negative for any 
diagnosis associated with multiple peripheral neuropathy.  
The veteran was diagnosed with multiple peripheral 
neuropathy, status post cerebrovascular accident (CVA), with 
right-sided weakness, many years after service.  


CONCLUSIONS OF LAW

1.  Upper left abdominal pain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.303(d), 3.307, 3.326 (2003).  

2.  Nephrolithiasis, right, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.303(d), 3.307, 3.326 (2003).  

3.  Multiple peripheral neuropathy, status post 
cerebrovascular accident (CVA) with right-sided weakness was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.303(d), 3.307, 
3.326 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  

In this particular case, VA received the veteran's claim for 
entitlement to service connection for multiple peripheral 
neuropathy and left abdominal pain during a RO hearing, dated 
in November 2001.  The veteran had previously filed several 
claims for entitlement to service connected benefits.  By 
correspondence dated in April 2001, the RO sent the veteran 
information pertaining to VCAA, to include information 
regarding what was necessary to substantiate his claim for 
entitlement to service connected benefits.  In June 2002, the 
RO denied the veteran's claims for entitlement to service 
connection for multiple peripheral neuropathy, left abdominal 
pain and nephrolithiasis, right.  The veteran filed a timely 
notice of disagreement, in August 2002, and the RO issued a 
Statement of the Case in November 2002.  

The Board concludes that discussions contained in the April 
2001 correspondence explaining VCAA and the November 2002 
Statement of the Case have provided the veteran with 
sufficient information regarding the applicable regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims, and notice of how his claims were still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran served on active duty from April 1974 to October 
1975.  The April 1974 Report of Medical Examination, for 
enlistment purposes, was negative for complaints of abdominal 
pain.  At discharge, in October 1975, the Report of Medical 
Examination showed that the veteran experienced pain in the 
middle left abdomen area, which was characterized as off and 
on again pain.  The Report of Medical History form, also 
dated in October 1975, showed that the veteran experienced 
pain, characterized as infrequent, in the area of the middle 
left abdomen.  At discharge the service medical records were 
negative for any diagnosis associated with complaints of 
abdominal pain.  

The service medical records were negative for complaints of, 
or treatment for, multiple neuropathy and nephrolithiasis.  
The records were negative for any diagnosis associated with 
either of these disabilities claimed by the veteran.  

The veteran submitted several private Medical Certificates, 
with various dates, in support of his claim.  A June 1997 
Medical Certificate, revealed that the veteran underwent 
physical therapy for CVA and was advised to continue physical 
therapy for at least two more months.  A private Medical 
Certificate dated in August 1997 revealed that the veteran 
underwent treatment at Saint Thomas Aquinas Hospital for 
symptoms associated with post-CVA, which occurred in April 
1997.  

On VA examination dated in November 1997, the veteran related 
his medical history and subjective complaints to the 
examiner.  These complaints included numbness of the upper 
and lower extremities.  With respect to the onset of these 
complaints, the date referenced by the veteran was April 
1997. 

In March 1998, the veteran submitted a statement in support 
of his claim.  His primary contention was that in April 1997, 
he suffered a stroke that left him disabled, and as a result, 
he was entitled to VA benefits to support his family.  He 
submitted another private Medical Certificate from Saint 
Thomas Aquinas Hospital, dated in March 1998, which showed 
that he was undergoing treatment for symptoms associated with 
post-CVA.  

The veteran submitted a statement in support of his claim in 
June 1998.  In this statement, the veteran indicated that he 
recently suffered a second stroke in January 1998, which 
aggravated his health and physical condition.  Thereafter, in 
August 1998, a similar statement was submitted, indicating 
that his conditions had worsened since he suffered his first 
stroke and that the second stroke further aggravated his 
health and present condition.  

On VA Compensation and Pension examination dated in January 
2000, consistent with the previous evidence of record, the 
examiner noted that the veteran suffered from a stroke in 
1997.  During the examination, the veteran related his 
subjective complaints and abdominal pain was not one of them.  
Private Medical Certificates submitted later on in the year 
2000 showed similar findings.  

A private Medical Certificate dated in November 2001 showed 
complaints of sudden, severe left abdominal pain and mild 
weakness of the left hand, which the veteran related, was 
incurred while in service.  The physician noted the history 
of the veteran's complaints, stating that after the veteran 
suffered from CVA, in the year 1997, he continued to 
experience the abdominal pain, without any apparent cause, 
accompanied by mild weakness of the left hand.  The physician 
had the veteran undergo an x-ray of the abdomen area.  The 
private Roentgenological Report, also dated in November 2001, 
showed a diagnosis of mild levoscoliosis, lumbar spine.  The 
physician explained that the recent x-ray findings may have 
explained the severe, left abdominal pain experienced by the 
veteran.  

The veteran presented personal testimony in November 2001, 
where he raised the issues of entitlement to service 
connection for the disabilities on appeal, at the Manila RO.  
A transcript of the hearing is of record

On VA examination, dated in March 2002, the veteran was seen 
for subjective complaints of upper left abdominal pain.  The 
examiner noted that these complaints began in 1997.  The 
diagnosis was upper left abdominal pain and nephrolithiasis, 
right.  

The veteran was also seen for pain in his left wrist, 
especially on movement, with numbness on the left elbow.  
Objective medical evidence revealed weakness on the upper 
extremity.  The diagnosis was multiple peripheral neuropathy, 
status post CVA, with right-sided weakness.  A private 
Medical Certificate, dated in October 2002, confirmed the 
previous diagnosis of peripheral neuropathy, upper and lower 
extremities and nephrolithiasis.  

The veteran presented personal testimony, again, in October 
2002, at the Manila RO.  A transcript of the hearing is of 
record.  At the hearing, the veteran maintained that the 
claimed disabilities were incurred during service.  

In September 2003, the veteran gave personal testimony at a 
travel Board hearing, before the undersigned Veterans Law 
Judge.  The veteran's spouse also presented personal 
testimony at the hearing.  The veteran testified that he 
believed the onset of peripheral neuropathy occurred shortly 
after April of 1997, which is the date, or close to the date, 
he suffered a stroke.  He stated that his symptoms included 
tingling and numbness; the tingling sensation occurred on his 
left wrist and around the area of his abdomen.  The veteran 
testified that he had not experienced the tingling sensation 
before his stroke occurred.  

Regarding left abdominal pain experienced by the veteran, he 
testified that he experienced abdominal pain while serving in 
the Navy.  He admitted that there was no diagnosis rendered.  
For financial reasons, he testified that he did not 
immediately seek treatment after discharge.  Thereafter, 
subsequent to suffering a stroke, he sought treatment for the 
abdominal pain; however, the treating facilities never 
diagnosed him with anything related to the abdominal pain.  

With respect to nephrolithiasis, referred to as a kidney 
problem in the hearing transcript, the veteran testified that 
the kidney problem began at the time his abdominal pain 
began.  When asked whether the October 2002 private Medical 
Certificate represented the first time the veteran had been 
diagnosed with nephrolithiasis, his answer was that he 
believed so.

He testified that had been hospitalized for a subsequent 
stroke, approximately three years after the first stroke.  



Law and Regulations

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303(a).  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Therefore, in order to prevail on the merits of a claim for 
service connection, three elements must be present: (1) 
medical evidence of a current disability; (2) medical 
evidence or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

Upper Left Abdominal Pain

Upon review of the service medical records, post-service 
medical evidence, to include all of the private Medical 
Certificates submitted, and personal testimony presented, the 
Board concludes that the veteran's disabilities were not 
incurred in service.  Further, there is no objective medical 
evidence of record, linking the veteran's current 
disabilities on appeal to service.  

The evidence of record is consistent in that the onset of the 
veteran's disabilities appear to have occurred in, or around 
the year 1997, more than 20 years after discharge.  

In the first instance, the Board notes that the January 2000 
Compensation and Pension examination was negative for 
complaints of abdominal pain, upper left, or otherwise.  

On VA examination, dated in March 2002, the examiner noted 
that the complaints of upper left abdomen pain began in 1997, 
after suffering a stroke, more than 20 years after discharge.  
Previously submitted, private Medical Certificates and the 
veteran's own statements submitted in support of his claim 
are consistent with what was reported on VA examination.  

The Board further notes that the veteran did have complaints 
of left abdominal pain in August 1975; however, at discharge, 
the service medical records did not contain a diagnosis 
associated with the complaints of left abdominal pain.  More 
significantly, the evidence of record is silent for a 
diagnosis of a specific abdominal disorder.  

The private Medical Certificate dated in November 2001 showed 
complaints of left abdominal pain.  The physician stated in 
his report that he had the veteran undergo an x-ray of the 
veteran's abdomen.  He opined that the recent x-ray findings, 
which included a impression of mild levoscoliosis, lumbar 
spine, might explain the sudden left abdominal pain 
complained of.  His opinion did not offer any insight as to 
whether the abdominal pain was related to service.  

In terms of the elements needed to establish service 
connection for the veteran's abdominal pain, the medical 
evidence of record does not show that the disability is 
related to service, or that the veteran has a specific 
abdominal disorder.  

Nephrolithiasis

In considering the several private Medical Certificates, 
statements submitted in support of the veteran's claim and VA 
examinations dated in January 2000 and March 2002, it appears 
that nephrolithiasis was first shown on VA examination in 
March 2002.  

Service medical records are negative for complaints of, or 
treatment for, nephrolithiasis.  At discharge, the service 
medical records did not contain a diagnosis for 
nephrolithiasis.  

The veteran's testimony at the September 2003 travel Board 
hearing is consistent with the medical evidence of record, 
namely that the onset of nephrolithiasis occurred after April 
1997, the approximate date that he suffered from his first 
stroke.  As mentioned above, the onset of this disability 
occurred many years after service.  

The Board does not dispute the fact that the veteran has a 
current diagnosis of nephrolithiasis.  In March 2002, the 
veteran was diagnosed with nephrolithiasis, right.  A private 
Medical Certificate, dated in October 2002, simply confirmed 
the previous diagnosis of nephrolithiasis, right.  

However, in terms of the elements needed to establish service 
connection for nephrolithiasis, the medical evidence of 
record does not include objective medical evidence that would 
tend to show that there exists a link or nexus between the 
current diagnosis and service.  Therefore, absent a nexus or 
link between the current disability and service, service 
connection cannot be granted for nephrolithiasis.  

Multiple Peripheral Neuropathy

In considering the several private Medical Certificates, 
statements submitted in support of the veteran's claim and VA 
examinations dated in January 2000 and March 2002, it appears 
that the veteran began experiencing pain in his left wrist in 
1997.  The diagnosis at the time of the March 2002 VA 
examination was multiple peripheral neuropathy, status post 
CVA, with right-sided weakness.  

Service medical records are negative for complaints of, or 
treatment for, peripheral neuropathy.  The veteran was 
diagnosed with this disability in March 2002, more than 20 
years after service.  Further, during personal testimony 
given at a travel Board hearing in September 2003, the 
veteran stated that he believed that the onset of the 
disability occurred after he suffered a stroke in, or around, 
April 1997, still many years after discharge.  

In terms of what is needed to establish service connection 
for multiple peripheral neuropathy, the medical evidence of 
record does not show that the disability is related to 
service.  Therefore, absent a nexus or link between the 
current disability and service, service connection cannot be 
granted for multiple peripheral neuropathy.  

The Board is aware that the veteran believes that the 
disabilities on appeal were incurred in service; however, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although 
the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Summary

After a review of all the evidence of record and for the 
reasons articulated above, the Board concludes that the 
benefit-of-the- doubt rule does not apply because the 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for upper left abdominal 
pain is denied.  

Entitlement to service connection for nephrolithiasis is 
denied.  

Entitlement to service connection for multiple peripheral 
neuropathy, status post cerebrovascular accident (CVA), with 
right-sided-weakness is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



